Citation Nr: 1130607	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  08-25 389	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from October 1962 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2010, the Board remanded the Veteran's case to afford him an opportunity to attend a hearing.  The Veteran was scheduled for a hearing in November 2010 and given notice of the hearing in September 2010.  He reported that he would not be able to attend the hearing, due to a surgical procedure.  He asked that the hearing be rescheduled.

The Veteran was rescheduled for his hearing for March 7, 2011.  Notice of the hearing was provided in January 2011.  The Veteran notified the agency of original jurisdiction (AOJ) on March 7, 2011, that he could not attend the hearing due to a family emergency.  He asked that the hearing be rescheduled.

The AOJ rescheduled the hearing for June 10, 2011.  Notice of the hearing was provided in May 2011.  The Veteran failed to report for his hearing.  He has not contacted the AOJ to provide good cause for his failure to report and has not asked that the hearing be rescheduled.  Accordingly, the Board will proceed with the case as though the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.705 (d) (2010).


REMAND

The Veteran submitted his claim for entitlement to service connection for a back disorder in July 2007.  He reported that he was on a mail run in a jeep while serving in Germany in February 1964.  The jeep overturned due to snow and icy road conditions.  He said he was taken to a German aid station.  The Veteran also said that he injured his back at the time of the accident and had continued to experience back pain since then.

VA treatment records for the period from April 2004 to September 2007 were added to the claims folder.  There were no entries relating to treatment for any type of back problems or pain.  There were two entries regarding a consultation for fitting of a back brace and the issuance of the brace.  The first entry was in August 2007 and noted that the Veteran complained of chronic low back pain.  The second entry was from September 2007 and noted issuance of the back brace.  The clinical entries that assessed the need for the brace and the referral for the consultation are not of record.  

The Veteran's service treatment records (STRs) were obtained in September 2007.  They reflect that the Veteran was involved in a jeep accident in Germany in December 1963.  A December 13, 1963, entry shows that the Veteran was seen after a jeep accident that occurred only "a little while ago."  The vehicle overturned and the Veteran was thrown clear.  The entry further notes that the Veteran's only complaint at the time related to his left knee.  No x-rays were taken as the x-ray technician was not available.  The entry shows that the Veteran was supposed to return to his home station.  If his left knee still bothered him after 48 hours he was to return for an x-ray.

The STRs are negative for any further evaluation or treatment for any complaint related to the jeep accident.  The Veteran's September 1965 separation physical examination is negative for any findings of a back disorder.  The Veteran did not report any type of back problems on his accompanying Report of Medical History.  He listed a number of other conditions but nothing to do with a back injury.

The AOJ denied the claim in October 2007.  The AOJ noted there was no evidence of a back injury in service and that VA records showed complaints of back pain without any nexus between the current pain and the Veteran's military service.

The Veteran submitted his notice of disagreement (NOD) in March 2008.  He submitted a statement that provided further details regarding the accident.  He said he was on duty and on an authorized trip when the accident occurred.  He said he was off duty for four days following the accident.  The Veteran said that a copy of the "accident" should be in the morning reports as well as a vaguely defined German record.  

The Veteran submitted his substantive appeal in August 2008.  He provided specific information regarding the actions of his first sergeant and company commander and how he was placed on bedrest for a back injury.  He said he had self-treated for his back pain over the years.

The AOJ wrote to the Veteran and asked that he identify sources of treatment for his back.  He responded in June 2009 by listing three private physicians on a VA Form 21-4142, Authorization for Release of Information.  He reported that two of the physicians who treated him in 1966 and 1970 were deceased.  However, he did list a third physician who had provided treatment as of June 2007.

The AOJ wrote to the Veteran in June 2009 and asked that he provide an individualized release so that the records from the third physician could be obtained.  The Veteran did not respond to the request.

Additional VA records for the period from July 2007 to July 2009 were associated with the claims folder.  The records contain an entry from June 2009 that shows that the Veteran said he injured his back in a jeep accident in service and had had continued pain.  The entry further noted that the Veteran had listhesis at L4-L5.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that lay evidence is competent to establish evidence of symptomatology where symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d. 1331.  The Board finds the Veteran's lay statements regarding his back pain are competent evidence and seemingly credible.  He reported the accident as is documented in his STRs.  The jeep overturned and he was thrown from the vehicle.  Although his initial complaint was for a left knee problem, the impact of the accident cannot be discounted.

The Veteran has also provided specific evidence as to how he was treated at his home unit.  The STR entry noted the Veteran was to return to his unit.  He has said he was placed on four days of bedrest and that morning reports would verify this.  

There is evidence of a current disability and evidence of a back injury in service even if not treated.  38 U.S.C.A. § 1154(a) (West 2002).  Although a veteran's lay statements are not always sufficient to provide the connection to service, given the type of accident involved, and that there is current evidence of a spinal disorder, the Board finds there is a possible connection in this case.  The Board also finds that the medical evidence of record is not sufficient to fully evaluate the Veteran's claim for service connection.  Thus, a VA examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the sources for all VA and non-VA health care providers who have treated him for his claimed back disorder.  After securing the necessary releases, obtain copies of pertinent records that are not already of record.

The Veteran should be advised that the records from the Family Medical Clinic he listed on the VA Form 21-4142 may be helpful to his claim and that he should submit those records or authorize the AOJ to obtain them on his behalf.

The VA records in the claims folder appear to be incomplete.  There are entries regarding the Veteran being referred for an orthotics consultation but no clinical entry to provide the basis for the consultation.  Moreover, there is an entry from June 2009 that refers to the Veteran's having listhesis at L4-L5 and this would appear to be a diagnosis that could only be made via x-ray or other imaging testing.  On remand, the AOJ must ensure that complete VA records are obtained and associated with the claims folder.  

2.  The AOJ must request morning reports for the Veteran's unit for a two-week period starting from December 13, 1963.  The Veteran's DD 214 is not of record; however, his STRs appear to show his unit as the Headquarters and Headquarters Detachment (HHD), 512th Artillery Group.  If necessary to confirm the unit, the Veteran's personnel records should be obtained.   

3.  Upon completion of the above development, the Veteran should be afforded a VA examination to address the issue involving his claim for service connection for a back disorder.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  

The examiner is advised that the Veteran claims that he injured his back as the result of a jeep accident that occurred in December 1963.  Although his STRs do not reflect treatment for a back complaint, the STRs document that the jeep overturned and that the Veteran was thrown from the vehicle.  

The examiner is requested to identify any and all back disorders that may be present.  The examiner is further requested to provide an opinion as to the medical probabilities that any currently diagnosed back disorder can be related to the Veteran's military service.  A complete rationale must be provided for any opinion expressed.  Specifically, the examiner should set forth the reasons for accepting or rejecting the Veteran's lay observations about sustaining a back injury in service and having continued symptoms thereafter.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  (The United States Court of Appeals for Veterans Claims stated in Jones that the phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Jones, Id. at 390.)

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

